Citation Nr: 0908389	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-03 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to July 27, 2005 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a bilateral foot 
disability, claimed as bilateral fallen arches with a bone 
spur on top of the right foot.  

3.  Entitlement to service connection for dizziness, to 
include as due to either a mortar explosion or exposure to 
Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1968 to June 1970, 
and was awarded, among other medals, the Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in St. 
Petersburg, Florida in November 2008.  A written transcript 
of the hearing was prepared and a copy of that transcript has 
been incorporated into the record.  

During the above hearing, the Veteran requested that his 
claim be left open for an additional 60 days to allow him to 
submit additional evidence.  This 60 day period has now 
passed and appellate review may proceed.  

The issue of service connection for dizziness is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran is entitled to 
disability benefits for PTSD as of January 21, 2004, the date 
he filed his claim.  

2.  The preponderance of the evidence demonstrates that the 
Veteran's current bilateral foot disorder is not 
etiologically related to the Veteran's in-service foot injury 
of 1969, or any other incident of military service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 21, 2004, 
and no earlier, for the Veteran's service connected PTSD, 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2008).  

2.  The criteria for service connection for a bilateral foot 
disorder, claimed as bilateral fallen arches with a bone spur 
on top of the right foot, have not been met.  38 U.S.C.A. §§ 
1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and information in his possession to the 
RO.  

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  Even though the Veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) until 
after the initial adjudication of that claim, the claim was 
subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  Further, the Veteran's claim for an earlier 
effective date is being granted in full, so there has been no 
prejudice in regard to that claim.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for a foot 
disorder because the evidence does not satisfy the McLendon 
criteria discussed above.  Specifically, the evidence does 
not indicate that the Veteran's current complaints may be 
associated with his military service.  Therefore, VA 
examination is not required.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in June 2004 for PTSD, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  VA has also incorporated the Veteran's 
private medical records and his Social Security 
Administration records with the Veteran's file.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Earlier Effective Date

Relevant Laws and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  An exception to this rule provides 
that the effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application. See Hazan v. 
Gober, 10 Vet. App. 511 (1997).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Facts and Analysis

The Veteran contends that he is entitled to an effective date 
for the grant of service connection for PTSD prior to July 
27, 2005.  For the reasons that follow, and affording the 
Veteran the full benefit of the doubt, the Board concludes 
that an earlier effective date of January 21, 2004, the date 
VA received the Veteran's claim, is warranted.  

The Board believes that this case falls under the rubric 
established by McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  
In McGrath, the Veteran had filed a claim for a nervous 
condition in 1972; however, the first competent evidence of a 
diagnosis of PTSD was dated in 1992 the examiner stated that 
the Veteran had suffered from PTSD since 1972).  The Court 
stressed that even if the first diagnosis of PTSD was 
submitted years after the claim, it nevertheless supported 
and referred back to the pending claim for a nervous 
condition.  Thus, the Court has held that the phrase "the 
date entitlement arose" is not necessarily the date that the 
physician offers the essential diagnosis.  

In the present case, the Veteran submitted a claim for 
service connection for PTSD in January 2004.  There is no 
evidence of psychiatric treatment during his military 
service.  However, this is not unusual in PTSD cases.  In 
fact, there is no evidence of psychiatric treatment until a 
June 2004 VA PTSD examination.  During this examination, the 
Veteran reported that he began abusing alcohol after he 
separated from the military.  He also reported living in and 
out of prison since 1972.  The examiner concluded that the 
Veteran did not exhibit enough symptoms upon examination to 
warrant a diagnosis of PTSD.  However, the examiner did note 
that the Veteran exhibited a number of PTSD symptoms, such as 
auditory perceptual distortion, irritability, poor impulse 
control and exaggerated startle response.  The examiner 
concluded that a diagnosis of dysthymic disorder with alcohol 
abuse was more appropriate at this time.  

VA subsequently received a letter from a social worker at the 
Vet Center dated March 2005.  According to this letter, the 
Veteran was currently being counseled for depression and 
PTSD.  This letter opined that these disorders dated back to 
the Veteran's military service.  While these opinions were 
not offered by a psychiatrist, the Board has still taken them 
into consideration while affording them the appropriate 
weight.  VA treatment records from October 2004 demonstrate 
that the Veteran was being treated with Prozac because he was 
forgetful and losing interest in activities he previously 
enjoyed.  

Finally, in July 2005, the Veteran had a psychiatric 
assessment with VA.  According to the VA psychiatrist, the 
Veteran had anger management issues.  The Veteran also 
reported trouble sleeping and experiencing depression.  The 
psychiatrist assigned an Axis I diagnosis of PTSD, and 
concluded that this disorder had existed since Vietnam and 
referenced the Veteran's combat exposure in the analysis.  

Applying the pertinent legal criteria to the facts above, the 
Board finds that the appropriate effective date is the date 
the Veteran's claim was received by VA.  The effective date 
should not be based on the date of the essential diagnosis, 
but rather on the date that the evidence reflects entitlement 
to disability compensation arose.  See McGrath, 14 Vet. App. 
at 35.  Here, the July 2005 opinion noted above establishes 
that the Veteran's current psychiatric disorder originated 
because of the Veteran's active duty.  Furthermore, the 
remainder of the  medical evidence discussed above 
demonstrates that the Veteran has more or less exhibited a 
continuity of symptomatology since filing his claim.  

While there is some negative evidence weighing against the 
conclusion set forth above, the Board will exercise its 
discretion to find that the evidence is in relative equipoise 
and conclude that an effective date of January 21, 2004, the 
date VA received the Veteran's claim of entitlement to 
service connection for PTSD, is warranted.  38 U.S.C.A. § 
3.102, 3.400.  An effective date earlier than the date of 
receipt of the Veteran's claim may not be assigned under the 
pertinent legal criteria.  38 C.F.R. § 3.400.  


Service Connection for a Foot Disorder

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but this does not absolve a claimant from 
the requirement of demonstrating current disability and a 
nexus to service, as to both of which competent medical 
evidence is generally required.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis 

The Veteran contends that he is entitled to service 
connection for a bilateral foot disorder, claimed as 
bilateral fallen arches with a bone spur on top of the right 
foot.  The Board finds the Veteran's testimony to be credible 
as to the in-service injury.  See 38 U.S.C.A. § 1154.  
However, the evidence of record does not suggest that the 
Veteran has a current foot disability that is related to his 
in-service foot injury or any other incident of service.  As 
such, service connection is not warranted for this claim.  

The Veteran testified in his November 2008 hearing that his 
feet were injured in-service when a mortar exploded near him.  
The Veteran testified that he developed a bone spur because 
of this injury that had to be surgically removed, and he also 
testified that he has suffered from pain and fungal 
infections since this time.  

The Veteran's service medical records establish that in 
February 1969, he was injured by enemy action when he was in 
close proximity to a mortar round.  A personnel record notes 
that on February 2, 1969, the Veteran suffered wounds 
described as "MFW Body (All Extremities.)"  The records do 
not specifically indicate that the Veteran injured his feet 
at this time, but a February 1969 note does indicate that the 
Veteran reported slight tenderness of his left foot near this 
time.  Regardless of the lack of medical evidence, the 
Veteran's service medical records, and his Combat Infantryman 
Badge, demonstrate that the Veteran was engaged in combat 
while serving in Vietnam.  Therefore, the Board finds that 
the Veteran's lay testimony regarding his foot injuries 
during service to be credible evidence of an in-service 
injury.  38 U.S.C.A. § 1154.  However, as previously noted, 
this does not absolve the Veteran from the requirement of 
demonstrating that he suffers from a current disability that 
has a nexus to military service.  Beausoleil, 8 Vet. App. at 
464.  

The service medical records do not suggest that the Veteran 
suffered from any chronic residuals as a result of his in-
service foot injury.  According to the Veteran's March 1970 
separation examination, his feet were found to be normal at 
the time of separation.  In his report of medical history, 
the Veteran indicated that he suffered from, or had suffered 
from in the past, foot trouble.  The examining physician 
noted that the Veteran's foot trouble was a fungal infection 
of the foot that existed prior to service.  There was no 
mention of fallen arches, or orthopedic manifestations due to 
the Veteran's mortar wounds.  A record from September 1968 
does indicate that the Veteran sought treatment for 
complaints of itching feet, but there is no evidence of the 
Veteran seeking any follow up treatment for this problem.  
The above evidence demonstrates that the Veteran's in-service 
foot trouble was acute and transitory, resolving itself prior 
to separation.  

The lack of post-service medical evidence also suggests that 
the Veteran did not suffer from the residuals of his in-
service foot injury.  The first medical evidence regarding 
the Veteran's feet is a treatment record from the Florida 
Department of Corrections (DOC) dated August 1985.  According 
to this note, the Veteran reported that because of an old 
injury to his right foot, he tended to develop fungal 
infections when he wore shoes.  The Veteran did not mention 
what old injury he was referring to, or if it was related to 
his military service.  Regardless, the DOC physician 
concluded that there was no evidence of a foot infection at 
that time.  

The next record is an April 1995 DOC medical treatment note 
indicating that the Veteran fractured his right foot in 1993.  
The records pertaining to this actual fracture are not of 
record.  This evidence is against the Veteran's claim, as it 
suggests an alternate cause of the Veteran's current foot 
pain.  There is no additional evidence for treatment of a 
foot disorder after 1995 until a VA outpatient treatment note 
dated July 2003.  According to this note, the Veteran 
complained of "foot pain."  In a September 2003 VA 
outpatient treatment note, the Veteran described this pain as 
an unprovoked sharp pain in both of his arches.  

X-rays were taken of the Veteran's feet in October 2003 by 
VA.  According to the VA radiologist, there was no evidence 
of fracture or dislocation.  The radiologist noted some early 
or minimal changes of osteoarthritis in partial bone on the 
right foot.  The radiologist noted that this involved a spur 
which may be related to an old injury.  The radiologist does 
not provide an opinion as to what this old injury may have 
been.  

In December 2003, the Veteran was seen for a VA podiatry 
consult.  The podiatrist noted that the Veteran had long 
thick nails and cracking from the toes to the heels.  The 
Veteran also reported bilateral pain in the arches of his 
feet.  The podiatrist concluded that the Veteran suffered 
from degenerative joint disease of the arches, bilaterally, 
as well as mycotic and dystrophic nails.  The podiatrist 
found no dermatological evidence of rashes or wounds.  The 
podiatrist did not suggest a potential relationship to 
military service or any previous injury.  

In August 2004, the Veteran sought private medical treatment 
from a Dr. N.  According to the private treatment record, the 
Veteran sprained his right ankle.  The manner in which this 
sprain occurred is not indicated and there was no mention of 
the Veteran complaining of foot pain along with this ankle 
sprain.  The Veteran subsequently underwent physical therapy 
to treat his ankle.  Dr. N did not suggest that this sprain 
was in any way related to the Veteran's military service or 
any previous injury of the feet.  

The Board has also considered the lay testimony provided by 
the Veteran.  In his November 2008 hearing, the Veteran 
testified that he developed a bone spur of the right foot 
because of the injury he sustained from the mortar round 
during service which had to later be surgically removed.  The 
Board recognizes that the Veteran believes his current foot 
problems are related to his military service.  As a lay 
person, the Veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through the senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  A layperson is generally not 
capable, however, of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, the Board does not find the Veteran's 
opinion as to causation to be competent medical evidence 
supporting a grant of service connection.  

The Board is also not persuaded by the above testimony since 
the only treatment sought by the Veteran during service was 
for a tender left foot.  The Veteran is now claiming to have 
a bone spur of the right foot.  Also, the Veteran testified 
in his November 2008 hearing testimony that the bone spur was 
not removed until 2006, which would be approximately 36 years 
after the Veteran's separation from service.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the Veteran did not seek medical treatment for his feet 
until 1985 - at least 15 years after separation from service.  
However, the Veteran was not found to have a foot disorder at 
this time.  An actual disorder of the foot was not noted 
until a 1995 DOC record that refers to a post-service 
fracture in 1993.  The absence of any medical evidence of 
treatment of the feet for such an extended period of time 
tends to establish that the Veteran's current disorders of 
the feet were not a result of his military service.  Further, 
as noted above, the Veteran did not report surgery for a bone 
spur until some 36 years after separation from service, which 
tends to indicate that this bone spur was not related to the 
Veteran's in-service injury.  

Having considered all of the above evidence, the Board finds 
that service connection is not warranted for a bilateral foot 
disorder, to include fallen arches, in this case.  Based on 
38 U.S.C.A. § 1154, the Board accepts the Veteran's report of 
in-service injury to his foot.  However, the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirements of a current diagnosis and a medical nexus to 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (`997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  The 
preponderance of the evidence demonstrates that there is no 
etiological nexus between any current foot problems and the 
Veteran's military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a bilateral foot disorder, claimed 
as bilateral fallen arches with a bone spur on top of the 
right foot, must be denied.


ORDER

An effective date of January 21, 2004 for the grant of 
service connection for PTSD is granted.  

Entitlement to service connection for a bilateral foot 
disorder, claimed as bilateral fallen arches with a bone spur 
on top of the right foot, is denied.  
REMAND 

The Veteran contends that he is entitled to service 
connection for dizziness, to include as due to the residual 
effects of being within close proximity to mortar fire or as 
due to exposure to Agent Orange.  However, there is presently 
insufficient evidence to permit appellate review to proceed.  

The Veteran's service medical records indicate that the 
Veteran was treated in November and December 1968 for 
complaints of, among other symptoms, dizziness.  Also, the 
Veteran testified in his November 2008 hearing that he 
experienced dizziness after the mortar fire of 1969.  The 
service records establish that the Veteran suffered a 
laceration to the forehead, as well as trauma to the ears, as 
a result of this injury.  The Veteran is competent to testify 
on factual matters of which he has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Veteran's post-service medical records also indicate that 
the Veteran has sought treatment for dizziness on a number of 
occasions since his separation from service.  In fact, 
according to the Veteran's hearing testimony of November 
2008, the Veteran fell after an episode of dizziness 
approximately 1 week prior to the date of the hearing.  
Therefore, the evidence indicates that the Veteran is still 
suffering from dizziness.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (Court) has held that a symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Without a 
pathology to which the dizziness can be attributed, there is 
no basis to find a chronic disability for which service 
connection may be granted.  Id at 285.  

However, as previously discussed, VA has a duty to provide 
examination when: (1) there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) there is evidence establishing that an event, 
injury, or disease occurred in service; (3) there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) there current medical evidence is 
insufficient to make a decision on the claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In the present case, the Veteran is competent to testify that 
he currently has recurrent symptoms such as dizziness.  
Further, the evidence establishes that the Veteran suffered a 
head injury during his military service and has periodically 
reported dizziness since that time.  Therefore, the Veteran 
must be provided with the opportunity to appear for VA 
examination before a decision is rendered on this claim.  

Finally, the Veteran has alleged that his dizziness may be 
related to exposure to Agent Orange.  A veteran is presumed 
to have been exposed to herbicides if he or she served in 
Vietnam between January 9, 1962, and May 7, 1975, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f).  Therefore, examination is needed to 
determine if the Veteran's dizziness is associated with one 
of the diseases listed at 38 C.F.R. § 3.309(e).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The Veteran should be afforded VA 
examination for his complaints of 
dizziness.  The claims file must be 
provided to the examiner at the time of 
examination, and all necessary tests and 
procedures should be performed.  The 
examiner should: 

(a) Provide an opinion as to whether the 
evidence suggests that the Veteran 
currently suffers from dizziness, and if 
so, whether it is associated with any of 
the Veteran's service-connected disorders, 
or, with another disorder for which 
service connection has not been 
established, including those listed at 38 
C.F.R. 3.309(e).  

(b) If the Veteran's dizziness is found to 
be associated with an identifiable 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that said disability is a 
result of the Veteran's military service, 
to include head trauma suffered as a 
result of mortar fire.  

A complete rationale for the opinion 
provided must be included in the 
examination report.  

2. After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the Veteran's 
claim can be granted.  If not, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


